DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease associated with the activity of RON tyrosine kinase wherein the disease is colon cancer, the method comprising administering a compound of Formula I or pharmaceutically acceptable salt thereof to a subject in need thereof, does not reasonably provide enablement for a pharmaceutical composition comprising a compound of Formula I or pharmaceutically acceptable salt thereof, which is used for the prevention or treatment of a disease associated with the activity of a protein kinase; use of a compound of Formula I or pharmaceutically acceptable salt thereof, for the prevention or treatment of a disease associated with the activity of a protein kinase; a method of preventing a disease associated with the activity of RON tyrosine kinase wherein the disease is .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language.MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. TevaPharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is alegitimate rejection." The principle was explicitly affirmed most recently in Liebel-FlarsheimCo. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am.,Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc.,503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d993, 85 USPQ2d 1826 (Fed. Cir. 2008). 
In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
The nature of the invention & breadth of claims:
The instant claims 12-13 are drawn to ‘pharmaceutical composition comprising a compound of Formula I or pharmaceutically acceptable salt thereof, used for the prevention or treatment of a disease associated with the activity of a protein kinase’; and claims 14-15 are directed to ‘use of a compound of Formula I or a pharmaceutically acceptable salt thereof for the prevention or treatment of a disease associated with the activity of a protein kinase’.  When a compound of composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation.  See In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991).  See MPEP § 2164.01(c).
The instant claim 16 is drawn to ‘a method of preventing or treating a disease associated with the activity of a protein kinase, the method comprising administering a compound of Formula I or pharmaceutically acceptable salt thereof to a subject in need thereof’; claim 17 recites ‘… wherein the disease is cancer, psoriasis, rheumatoid arthritis, inflammatory bowel disease or chronic obstructive pulmonary disease’; and claim 18 recites ‘… wherein the cancer is selected from breast cancer, lung cancer, stomach cancer, prostate cancer, uterine cancer, ovarian 

    PNG
    media_image1.png
    154
    573
    media_image1.png
    Greyscale

The Experimental Example 2 provided in the specification at pages 68-69 is related to ‘Measurement of cell killing efficacy of the thienopyridine derivatives’ in two colon cancer cell lines, RON-activated KM12C and RON-mutated HT-29 and the cell death rate activity of some of the invention compounds is provided in Table 4.  Applicant has not, however, presented any evidence that the models disclosed are art-recognized models and further, that the assays are useful in establishing the preventive or therapeutic activity of the invention compounds for the prevention or treatment of all types of diseases encompassed by instant claims, i.e., diseases associated with a protein kinase, including cancer, psoriasis, rheumatoid arthritis, inflammatory bowel disease, and chronic obstructive pulmonary disease.  Applicant did not provide any guidance that the disclosed assay can be correlated to the clinical efficacy for the prevention or treatment of all other types of diseases associated with the activity of a protein kinase in a subject, which include many different types of cancers.  It is generally known that activity data holds significant role in determining the dosage regimen based on the minimal effective concentration of each of the compound to achieve the desired inhibitory activity. There is nothing in the disclosure regarding how the disclosed assay and the corresponding activity data 
See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  Receptor activity is generally unpredictable and highly structure specific area.  It is inconceivable as to how the claimed compounds can treat the types of cancers of instant claims affecting different organs or having diverse mechanisms.
The instant claims 12-18 includes: ‘preventing or treating a disease associated with a protein kinase, wherein the diseases is cancer’.  A 'cancer', ‘proliferative disorder’ or 'tumor growth' is anything that causes abnormal tissue growth.  That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  Thus, such term covers not only all cancers, but also covers precancerous conditions such as lumps, lesions, polyps, etc.  No compound has ever been found to treat cancers of all types generally.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  The existence of such a “silver bullet” is contrary to our present understanding of oncology.  The state of the art is not indicative any pharmaceutical agents that are useful in the treatment of cancer generally.  Cecil Textbook of Medicine states that “each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study” (see the enclosed article, page 1004).  Different types of cancers affect different organs and have different methods of growth and harm to the body.  Also see In re Buting, 163 USPQ 689 (CCPA 1969), wherein 'evidence involving a single compound and two types of cancer, was held insufficient to establish the utility of the claims directed to disparate types of cancers'.  
A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology.  This has not resulted in finding any treatment for tumors generally. Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. This is because it is now understood that there is no “master switch” for cancers generally; cancers arise from a bewildering variety of differing mechanisms.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, primarily a wide variety of failures of the body's cell growth regulatory mechanisms, but also such external factors such as viruses (an estimated at least 20% are of viral origin e.g. Human papillomavirus, EBV, Hepatitis B and C, HHV-8, HTLV-1 and other retroviruses, and quite possibly Merkel cell polyomavirus, and there is some evidence that CMV is a causative agent in glioblastoma), exposure to chemicals such as tobacco tars, excess alcohol consumption (which causes hepatic cirrhosis, an important cause of HCC), ionizing radiation, and unknown environment factors. 
In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally. 
Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants’ assertion that cancer in general could be treated with these compounds were plausible --- which it is not ---, that “plausible” would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.”
Further, there is no established single antiproliferative therapeutic agent for all these types of diseases, which are characterized by the proliferation of tumor cells.  The ideal chemotherapeutic drug would target and destroy only cancer cells without adverse effects or toxicities on normal cells. Unfortunately, no such drug exists; there is a narrow therapeutic index between cell kill of cancer cells and that of normal cells.  Successful treatment of cancer requires elimination of all cancer cells, whether at the primary site, extended to local-regional areas, or metastatic to other regions of the body. The major modalities of therapy are surgery and radiotherapy (for local and local-regional disease) and chemotherapy (for systemic sites).  For 
Taken as a whole, the skill level in oncology must be considered as low. "It should benoted that oncology has the lowest success rates of any therapeutic area." Cancer Drug Designand Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. There is evensome understanding why this is so. Preclinical testing relies on immortal in vitro cell lines, but"Cell lines derived under artificial conditions and propagated for decades are not likely to berealistic, or to provide meaningful targets" (page 428). The next step is animal models, but"Preclinical efficacy models in cancer drug discovery ... are usually rodent models bearing atransplantable tumor. Yet the vast majority of these investigational drugs fail to meet their pre-specified clinical benefit or efficacy endpoints ... The predictive quality of standard animalmodels has been assessed in a retrospective analysis, with the conclusion that tumor specificitydoes not translate from laboratory to clinic. Human tumor xenografts that present tumors of aparticular histology and tissue of origin do not predict for clinical activity in that tumor" (page427). In other words, successful animal tests with human tumor xenografts with cancer X do notpredict success in humans with cancer X.
The obvious limitations of subcutaneously transplanted xenografts are a) that they do notreside in the same anatomical site as the corresponding tumor in patients; b) that these generallydo not metastasize (which is usually how cancers commonly kill patients); c) that the bloodvessels and stroma are of mouse, not human, origin; and d) that the cells used are from ahomogeneous, not heterogeneous, cell type (real world cancers are normally heterogeneous).
Yet another area of low skill level is the obstacle of poor understanding of resistance mechanisms which so often prevent drug candidates from being successful: "The most common cause of treatment failure of metastatic cancer is drug resistance... Resistance mechanisms remain an undetermined obstacle to the successful discovery and development of novel targeted therapies. The genomic instability that is a hallmark of cancer contributes to the ability of tumors to develop resistance during therapy (acquired resistance), and the intra-patient heterogeneity of most advanced solid tumors invariably leads to the selection of resistant clones (intrinsic resistance)" (page 430).
As per the specification, ‘the compounds are RON tyrosine kinase inhibitors and are useful in the treatment of diseases associated with the activity thereof, including cancer, …’ (see for example, page 21) and the specification provides activity of compounds as inhibitors of RON kinase, see Experimental Example 1 at pages 66-67.  However, it is not established how one of ordinary skill in the art would be able to extrapolate the data provided in the specification to the entire scope of instant claims, which include ‘method of preventing or treating a disease associated with the activity of a protein kinase’, wherein the disease is, for example, cancer.  See, in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers.
	The diagnosis of each of the disease is generally suggested by medical history and reports of endoscopy, cytology, X-ray, biopsy, etc. depending on the symptoms, signs and complications, which is essential to establish the dosage regimen for appropriate treatment.  The disclosure does not provide any guidance towards the dosage regimen required to facilitate the treatment of all types of cancers, nor indicate competent technical references in the appropriate methods.
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The treatment of cancer generally cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
.	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
The instant claims recite ‘use’ or ‘methods’ not only for ‘treatment’ but also for “preventing” or “prevention” of a disease associated with the activity of a protein kinase, wherein the disease can be cancer, inflammatory bowel disease, etc.  The instantly claimed ‘method of preventing or treating a disease’ is not remotely enabled. The instant compounds are disclosed to have inhibition activity of RON kinase and cell death data related to colon cancer cell lines, and it is recited that the instant compounds are useful in the “prevention” of all of the diseases associated with a protein kinase, for which applicants provide no competent evidence. “To prevent” actually means to anticipate or counter in advance, to keep from happening etc. (as per Websters II Dictionary) and therefore it is not understood how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the “preventive” effect. There is no evidence of record that would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disease or disorder claimed herein.
Note: The above discussion is by no means complete, but demonstrates the extraordinary breadth of causes or mechanisms for the ‘prevention and treatment’ of diseases encompassed within the scope of instant claims. It establishes that it is not reasonable for any pharmaceutical 
The state of the prior art & predictability in the art:
At present the state of the art does not identify protein kinase inhibitors that are useful in a method of preventing or treating all types of diseases associated with a protein kinase, including cancer, inflammatory bowel disease, etc.; and such preventive or therapeutic method is purely speculative.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. Applicant has not provided a nexus between the disclosed Experimental Examples and the prevention or treatment of, for example, all cancers within the scope of instant claims.  The biological data provided in the specification itself is not sufficient to enable instant claims directed to ‘method of preventing or treating a disease associated with the activity of a protein kinase’.
The level of the skill in the art:
The level of skill in the art is high. 
Amount of guidance/working examples: 
Specification at pages 66-69 provides description of biological data for the identification of inhibitors of specific kinase, i.e., RON kinase; and cell killing efficacy in specific cancer cell line, i.e., colon cancer.  The specification provides data for some of the exemplified compounds corresponding to the experimental examples, however, there is no guidance for using the compounds of the invention to prevent/treat all types of cancers, inflammatory bowel diseases, etc. encompassed by instant claims.  The specification does not provide any guidance to one of 
The quantity of experimentation needed: 
Since the guidance and teaching provided by the specification is insufficient for treating diseases of the instant claims for which the compounds of the invention are efficacious, one of ordinary skill in the art, even with high level of skill, is unable to use the instant compounds as claimed without undue experimentation.
MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on theevidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here. 
Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the use of the invention.  In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.

Claim 19 is are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for inhibiting the activity of a protein kinase by administering a compound of Formula I or a pharmaceutically , does not reasonably provide enablement for a method for inhibiting the activity of all other types of protein kinases by administering a compound of Formula I or a pharmaceutically acceptable salt thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
The instant claims are drawn to ‘a method for inhibiting the activity of a protein kinase by administering a compound of Formula I or a pharmaceutically acceptable salt thereof’, wherein the scope of the claim encompasses all types of ‘protein kinases’.  The specification provides test procedures to measure inhibition activity of the compounds in one specific type of protein kinase: RON tyrosine kinase.  The specification discloses that ‘the compound of the present invention may inhibit c-MET family tyrosine kinases’, see page 21.  The instant claims appears to be 'reach through' claim. Reach through claims, in general have a format drawn to mechanistic, receptor binding or enzymatic functionality and thereby reach through any or all diseases, disorders or conditions, for which they lack written description and enabling disclosure in the specification thereby requiring undue experimentation for one of skill in the art to practice the invention.
The specification does not provide sufficient guidance to one of ordinary skill in the art to test the scope of instantly claimed ‘protein kinase inhibition’ activity.  The recitation “protein kinase” or “tyrosine kinase” encompasses all members of the families of the protein tyrosine kinases.  The specification does not provide the sources for the various kinases encompassed by the instant claim.  A state of the art reference, Hanks et al., regarding protein kinases provides that – ‘protein kinases make up a large superfamily of homologous proteins’ (see abstract).  Further, the reference teaches that: “One of largest known protein superfamilies is made up of protein kinases identified largely from eukaryotic sources. … … The protein kinases are related by virtue of their homologous kinase domains (also known as catalytic domains), which consist 
The instant specification provides biological data for testing the inhibiting activity related to RON tyrosine kinase.  There is no other experimental data related to any other tyrosine kinases and/or disclosure regarding how to extrapolate the data provided for a single protein kinase (i.e., RON tyrosine kinase).  Applicant did not state on record or provide any guidance that which state of the art assays may provide basis for the full scope of the instantly claimed protein kinase inhibition activity.  Further, there is no disclosure regarding how this potential kinase inhibitory activity in a subject is correlated to the clinical efficacy of the treatment of various diseases or disorders disclosed in the specification.  
Further, there is no disclosure regarding how the subject in need of such protein kinase inhibiting is identified and further, how all types of protein kinases encompassed by the claims are inhibited.  See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the instantly claimed ‘protein kinase inhibiting activity’.  Pharmacological/physiological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”.  That conclusion is clearly justified here and undue experimentation will be required to practice the claimed invention.
Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the use of the invention.  In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds of Formula I, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claim.

Allowable Subject Matter
Claims 1-11 are allowed.  Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claim(s).  The closest reference of record, KR101350006 teaches pyridone compounds that are structurally analogous to the instantly claimed compounds, see the structural formula at page 3.  The instant claims require a pyridin-2-yl group having an amino-methyl- (i.e., -CH2-NR6R7) substituent in place of the R4 group of the reference disclosed genus.  The reference discloses species wherein R4 is unsubstituted 2-pyridine, see the compound of Example 8 at page 20.  The reference, however, does not teach or fairly suggest the specific amino-

Receipt is acknowledged of the Information Disclosure Statements filed on February 12, 2020 and September 23, 2020 and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

August 26, 2021